Exhibit 10.1

FIRSTENERGY CORP.
2015 Incentive Compensation Plan
Performance-Earned Restricted Stock Award Agreement
THIS PERFORMANCE-EARNED RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”),
effective as of August 10th, 2015 (the “Effective Date”), is entered into by and
between FirstEnergy Corp., an Ohio corporation, and its successors (the
“Company”), and James F. Pearson (the “Grantee”).
1.
Definitions. Unless otherwise specified in this Agreement, capitalized terms
shall have the meanings attributed to them under the FirstEnergy Corp. 2015
Incentive Compensation Plan, as amended from time to time (the “Plan”).



2.
Grant of Restricted Stock. As of the Effective Date, the Company grants to the
Grantee, upon the terms and conditions set forth in this Agreement and subject
to the restrictions in Section 3, thirty thousand (30,000) Shares, par value
$.10 per share, of FirstEnergy Corp. (“Restricted Stock”). The Restricted Stock
is granted in accordance with, and subject to, all the terms, conditions and
restrictions of the Plan, which is hereby incorporated by reference in its
entirety. The Grantee irrevocably agrees to, and accepts, the terms, conditions
and restrictions of the Plan and this Agreement on his own behalf and on behalf
of any heirs, successors and assigns.



3.
Restrictions on Stock. Except as otherwise provided herein, the Grantee cannot
sell, transfer, assign, hypothecate or otherwise dispose of the Restricted Stock
or pledge it as collateral for a loan. In addition, the Restricted Stock will be
subject to such other restrictions as the Compensation Committee deems necessary
or appropriate.



4.
Lapse of Restrictions on Stock. Except as otherwise provided in Sections 6 and
7, the restrictions described in Section 3 (the “Restrictions”) shall lapse and
be of no further force or effect with respect to 100% of the Restricted Stock
(subject to the requirements of Section 10) if and when the following two
conditions (the “Vesting Conditions”) are both satisfied: (i) the Company
achieves the performance goal set forth on Exhibit A attached hereto by December
31, 2017 as certified by the Compensation Committee in writing (the “Performance
Condition”) and (ii) Grantee remains in the continuous employ of the Company or
any Subsidiary until October 30, 2019.



5.
Forfeiture. Except as otherwise provided in Sections 6 and 7, the Grantee will
forfeit any and all interests in the Restricted Stock if either of the Vesting
Conditions set forth in Section 4 is not satisfied.



6.
Certain Events. Notwithstanding any provision in this Agreement to the contrary,



a.
Death or Disability. If the Grantee dies or incurs a Disability (as defined in
the Plan) while an employee of the Company or any of its Subsidiaries, then the




--------------------------------------------------------------------------------



Restrictions will immediately lapse and the Grantee (or Grantee’s estate) will
become 100% vested in the Restricted Stock, subject to the requirements of
Section 10, upon such death or Disability.


b.
Termination without Cause. If the Performance Condition is achieved and the
Grantee’s employment is terminated without Cause by the Company or any of its
Subsidiaries at any time prior to October 30, 2019, then the Restrictions shall
lapse on a prorated portion of the Restricted Stock; provided that the Grantee
executes and delivers to the Company (and does not revoke) a general waiver and
release of claims in a form approved by the Company. The prorated amount will be
calculated by multiplying the number of shares of Restricted Stock by a
fraction, in which the numerator is the number of full months the Grantee
remained in the employ of the Company or any of its Subsidiaries from the
Effective Date until the date of his termination and the denominator is the
number of full months from the Effective Date to October 30, 2019. For the
avoidance of doubt, if the Grantee’s termination of employment without Cause
occurs prior to the achievement of the Performance Condition, then the prorated
portion of Restricted Stock will not vest unless and until such Performance
Condition is achieved prior to December 31, 2017.



7.Change in Control. If a Change in Control (as defined in the Plan) occurs, the
Restricted Stock shall generally become subject to the terms and conditions of
Article 16 of the Plan; provided that if this Agreement is not replaced with a
Replacement Award (as defined in the Plan), then the Restricted Stock shall
fully vest as of the date of the Change in Control.


8.Continuous Employment. So long as the Grantee continues to be an employee of
the Company or any of its Subsidiaries, he or she shall not be considered to
have experienced a break in continuous employment because of: (i) any temporary
leave of absence approved in writing by the Company or such Subsidiary; or (ii)
any change of duties or position (including transfer from one Subsidiary to
another).


9.Issuance of Stock. As soon as practicable after lapse of the restrictions, the
Company will deliver to the Grantee (or his or her beneficiary or Beneficiaries)
the shares of stock to which the Grantee is entitled free and clear of any
restrictions (except any applicable securities law restrictions).


10.Withholding. The Company shall withhold shares in an amount sufficient to
satisfy all federal, state, and local taxes required by law to be withheld in
connection with the delivery of shares of common stock granted under this
Agreement, but in no event shall such amount exceed the minimum statutory
withholding requirements.


11.Stockholder Rights During Vesting Period. During the period the Restricted
Stock is subject to the Restrictions, the Grantee will be entitled to vote the
Restricted Stock and to receive dividends declared and paid by the Company on
such Restricted Stock; provided, however, that Dividends payable shall be
automatically reinvested in Restricted Stock that is subject to the Restrictions
and will vest solely upon the satisfaction of both of the Vesting Conditions.

2

--------------------------------------------------------------------------------





12.Recoupment. If the Grantee is or has been deemed to be, or becomes, an
“insider” for purposes of Section 16 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), this Agreement will be administered in compliance
with Section 10D of the Exchange Act, any applicable rules or regulations
promulgated by the Securities and Exchange Commission or any national securities
exchange or national securities association on which the Shares may be traded,
and subject to the Company’s Executive Compensation Recoupment Policy, as
amended from time to time, or any other Company policy adopted pursuant to such
law, rules, or regulations and may be amended to further such purpose without
the consent of the Grantee.


13.Section 83(b) Elections. The Grantee will not make an election under Section
83(b) of the Internal Revenue Code to recognize taxable ordinary income in the
year the Restricted Stock is granted. The Grantee understand that by not making
such an election, he or she will recognize taxable ordinary income at the time
the restrictions lapse in an amount equal to the fair market value of the stock
at that time.


14.Non-Transferability and Legends. The Restricted Stock has not been registered
for resale under the Securities Act of 1933, as amended (the “Act”), and may not
be sold, transferred or otherwise disposed of unless a registration statement
under the Act with respect to the Restricted Stock has become effective or
unless the Grantee establishes to the satisfaction of the Company that an
exemption from such registration is available. The Restricted Stock will bear a
legend stating the substance of such restrictions, as well as any other
restrictions the Compensation Committee deems necessary or appropriate.


15.Termination of Agreement. This Agreement will terminate on the earliest of:
(i) the date of the Grantee’s termination of employment with the Company or any
of its Subsidiaries prior to the satisfaction of both Vesting Conditions, except
if such termination is due to death or Disability or a termination by the
Company without Cause, or (ii) the date the Restrictions lapse in accordance
with the terms of this Agreement. If the Company fails to achieve the
Performance Condition by December 31, 2017, this Agreement will terminate as of
December 31, 2017. Any terms or conditions of this Agreement that the Company
determines are reasonably necessary to effectuate its purposes will survive the
termination of this Agreement.


16.
Miscellaneous Provisions.



(a)Adjustments. In the event of a corporate event described in Section 4.5 of
the Plan, the shares of Restricted Stock shall be adjusted as set forth in
Section 4.5 of the Plan.


(b)Successors and Legal Representatives. This Agreement will bind and inure to
the benefit of the Company and the Grantee, and their respective successors,
assigns and legal representatives.
(c)Integration. This Agreement, together with the Plan, constitutes the entire
agreement between the Grantee and the Company with respect to the subject matter
hereof, and may not be modified, amended, renewed or terminated, nor may any
term, condition or breach of any term or condition be waived, except pursuant to
the terms of the Plan or by a writing signed by the person

3

--------------------------------------------------------------------------------



or persons sought to be bound by such modification, amendment, renewal,
termination or waiver. Any waiver of any term, condition or breach thereof will
not be a waiver of any other term or condition or of the same term or condition
for the future, or of any subsequent breach.
 
(d)Notice. Any notice relating to this grant must be in writing, which may
include an electronic writing.


(e)No Employment Right Created. Nothing in this Agreement will be construed to
confer upon the Grantee the right to continue in the employment or service of
the Company or any of its Subsidiaries, or to be employed or serve in any
particular position therewith, or affect any right which the Company or any of
its Subsidiaries may have to terminate the Grantee’s employment or service with
or without cause.


(f)Separability. In the event of the invalidity of any part or provision of this
Agreement, such invalidity will not affect the enforceability of any other part
or provision of this Agreement.


(g)Section Headings. The section headings of this Agreement are for convenience
and reference only and are not intended to define, extend or limit the contents
of the sections.


(h)Amendment. The terms and conditions of this Award may be modified by the
Compensation Committee:


(i)
in any case permitted by the terms of the Plan or this Agreement;



(ii)
with the written consent of the Grantee; or



(iii)
without the consent of the Grantee if the amendment is either not materially
adverse to the interests of the Grantee or is necessary or appropriate in the
view of the Compensation Committee to conform with, or to take into account,
applicable law, including either exemption from or compliance with any
applicable tax law.



(i)Plan Administration. The Plan is administered by the Compensation Committee,
which has sole and exclusive power and discretion to interpret, administer,
implement and construe the Plan and this Agreement. All interpretations,
determinations and decisions made by the Compensation Committee, the Board of
Directors, or any of their delegates as to the provisions of this Award
Agreement and the Plan shall be final, conclusive, and binding on all persons
and the Grantee agrees to be bound by such interpretations, determinations and
decisions.


(j)Governing Law. Except as may otherwise be provided in the Plan, this
Agreement will be governed by, construed and enforced in accordance with the
internal laws of the State of Ohio, without giving effect to its principles of
conflict of laws. By accepting this Award, the Grantee agrees to the exclusive
jurisdiction of the courts of the United States District Court for the Northern
District of Ohio to adjudicate any and all claims brought with respect to the
Award.



4

--------------------------------------------------------------------------------



(k)Internal Revenue Code Section 409A. Notwithstanding anything in the Plan or
this Agreement to the contrary, the award of Restricted Stock hereunder is
intended to meet any applicable requirements for exclusion from coverage under
Section 409A of the Internal Revenue Code (the “Code”) and this Agreement shall
be construed and administered accordingly. However, notwithstanding anything in
this Agreement to the contrary, the Company makes no representations or
warranties as to the tax effects of payments made to the Grantee (or any of the
Grantee’s beneficiaries) pursuant to this Agreement, and any and all tax
consequences incident to such shall solely be the responsibility of the Grantee
or any beneficiary.


(l)Signatures. This Agreement may be executed electronically and in
counterparts, each of which shall be deemed to be an original, and when taken
together shall constitute one binding agreement.
[SIGNATURE ON FOLLOWING PAGE]

5

--------------------------------------------------------------------------------



The Grantee acknowledges receipt of this Performance-Earned Restricted Stock
Award Agreement and accepts and agrees with the terms and conditions stated
above.


        
 
 
 
 
 
 
 
(Signature of the Grantee)
(Date)
 
 
 








6

--------------------------------------------------------------------------------



EXHIBIT A
Performance Goals
The Company must achieve a threshold level of $240 million in enterprise-wide
cash flow improvements, as determined by Compensation Committee, by December 31,
2017. Failure to meet the threshold level will result in forfeiture of all
restricted stock granted under the Agreement.








        













7